Citation Nr: 1805190	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  18-01 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether an overpayment of compensation was properly created based on the concurrent payment of VA Dependent Educational Assistance (DEA) benefits and benefits received for a dependent child.

(The issues of entitlement to service connection for hypertension, to include as secondary to service-connected sleep apnea, and eligibility for Dependents' Education Assistance benefits under 38 U.S.C.A. Chapter 35 are addressed in a separate decision).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to July 1995 and from March 1996 to September 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2016 decision issued by the Debt Management Center of the St. Paul, Minnesota, Regional Office (RO).  Original jurisdiction of the Veteran's claim resides in the RO in Philadelphia, Pennsylvania.

The Board notes that on VA Form 9 dated June 5, 2017, the Veteran requested a hearing.  However, on June 13, 2017, the Veteran's representative submitted a written statement withdrawing their request for a hearing.  


FINDING OF FACT

By an April 2017 decision, the Committee on Waivers and Compromises granted a full waiver of an overpayment of dependent child benefits, upon receipt of Chapter 35 benefits, to the Veteran in the amount of $11,422.14.


CONCLUSION OF LAW

There remains no matter in controversy for which the Board has jurisdiction.  38 U.S.C. §§ 7104 (a), 7105 (d) (5) (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

In February 2016, the VA Debt Management Center notified the Veteran that a debt had been created due to the overpayment of dependent child benefits and the Veteran expressed disagreement with the creation of the debt and requested a waiver of recovery of the overpayment in May 2016, thus initiating the appeal.  The Veteran perfected an appeal in September 2016, and the Board remanded this matter in July 2016 requesting that the RO submit a Statement of the Case.  A Statement of the Case was issued on this matter in April 2017.

However, the Committee on Waivers and Compromises granted a waiver of the overpayment in controversy in April 2017.  This represents a complete grant of the Veteran's appeal and rendered moot any argument with regard to the validity of the debt created.

Because his claim for a waiver of overpayment has been rendered moot by virtue of the Committee on Waivers and Compromises' April 2017 allowance in full, the current appeal must be dismissed for lack of jurisdiction.  38 U.S.C. §§ 7104 (a), 7105 (d) (5).



ORDER

The appeal of whether an overpayment of compensation was properly created based on the concurrent payment of VA Dependent Educational Assistance (DEA) benefits and benefits received for a dependent child is moot because the waiver of recovery of an overpayment of dependent child benefits in the amount of $11,422.14 was previously granted, and it is dismissed.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


